ea

01/22/20019
James Leggett RECEIVED
Plaintiff in Clerk's Office US District Court
VS JAN 28 2019 Middle District Of

U.S. District Court

Western Exspress Inc. ETL. Middle District of TIN Tennessee
Donna Wise 801 Broadway 800
Clearance Esterday Nashville, TN 37203
Paul Wiech
Defendants

MOTION FOR HEARING AND SPEEDY TRIAL

Comes now the Plaintiff and council James Leggett with a motion to the respectable
court against Western Express and management for hearing and speedy trail.

The Plaintiff respectfully hopes that the court grants this motion based on the true facts given below to
confirm what Western Express has done to Mr. Leggett and several other drivers and continues to
commit federal and state crimes against employees. The motion arises on basis that other such cases
against Western Express have been going on for years or moths without a decision or Western trying to
delay matters. The Plaintiff hopes that the respectable court will clearly see what this company is doing
and putting drivers having to get attorneys or file civil suit and now the case going on since 2014 #14-
0029 but still Western not notifying applicants of any such matter with Horizon and or civil suits in
orientation as such and where as; Western had put Mr. Leggett in a financial crunch for reason of taking
his last pay check of 1,600$ and where they did not give any such pay within the 45 days, the company
and payroll stated they would. Mr. Legg was making payments on a new car for a year and to where, Mr.
Leggett”s pay was based on check given by Western Express week by week and insurance plus bills.

 

SWORN TO AND SUBSCRIBED before me by the said James Leggett on this the Z )
Day of Sept 2018 that the information provided is true and corre
Sark 2ol

an AA AAAAAAAAMAMAAIS Ae
a IVAN DIAZ <—~$ a ees

hn ar o
NOTARY Ee Notary Public for State of Texas {- “

: State of Texas
Comm, Exp. 06-26-2022

PE PENCIL OO VY VS

 

ARAddtePde
2a eo

 

 

 

 

Case 3:19-cv-00110 Document5 Filed 01/28/19 Page 1 of 1 PagelID # 14
